PD-0670-15                                                             PD-0670-15
                                                                                            One Liberty Place
                                                                               COURT OF CRIMINAL         APPEALS
                                                                                            100 North 6th Street
                                                                                                  AUSTIN,    TEXAS
                 Callahan & King, PLLC                                                      Suite 902
                                                                               Transmitted 6/5/2015   12:04:54
                                                                                            Waco, Texas 76701
                                                                                  Accepted Ph.
                                                                                            6/8/2015   3:38:53 PM
                                                                                                254-717-8600
                                                                                                                 PM

                                                                                                   ABEL ACOSTA
                                                                                            Fx. 254-754-4824
                                                                                                             CLERK
                                                                                       callahankinglaw@gmail.com




June 5, 2015

Hon. Judges of the Court of Criminal Appeals
201 W 14th St
Austin, TX 78701

                                                                        VIA ELECTRONIC FILING

Re. TRAP 48.4 Compliance Letter, No. 13-14-00045-CR

To the Honorable Court:

This letter is to verify that I have informed Mr. Garza of the Order and Judgment of the Court, as
well as his appellate rights according to the Texas Rules of Appellate Procedure.

Please note that we were initially unable to locate Mr. Garza initially. We have located him and sent
him the Opinion, Order, Judgment, as well as a copy of our Motion for Extension of Deadline to File
the Petition for Discretionary Review. The Motion for Extension was filed on Mr. Garza’s behalf to
give him as much time as possible to perfect his Petition should he choose to do so.

The signed Return Receipt has not been returned to our office yet. However, attached, please find a
copy of the Certified Mail, RRR sales receipt.

Truly,


/s/

Robert G. Callahan II
Attorney at Law
SBN: 24051641




                                                                  June 8, 2015